PER CURIAM.
Appellant was convicted of grand larceny in 1943, and sentenced for a period of one to three years. He forwarded a petition for a writ of habeas corpus to the District Court in June, 1944. The petition contains a general denial of the theft, allegations of inconsistencies in the proof and insufficiency of evidence on which to sustain the conviction.
The District Judge denied petitioner leave to file the petition without prepayment of costs because the petition alleged “no grounds reviewable by Habeas Corpus Proceedings.” However, the petitioner was granted leave, by another judge, to proceed in forma pauperis on appeal.
The order of the District Court must be affirmed. “When a petition is presented to a judge with a request for leave to file it, the judge may, if the petitioner is not entitled to a writ, deny leave to file it.” 1 Nothing contained in appellant’s petition would support the issuance of the writ. Each of the contentions was reviewable only on appeal.
Affirmed.

 Dorsey v. Gill, 1945, — U.S.App.D.C. —, 148 F.2d 857, 865; Ex parte Quirin, 317 U.S. 1, 24, 63 S.Ct. 2, 87 L.Ed. 3; 28 U.S.C. §§ 832, 835.